IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-40819
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GLORIA SALAZAR SALDANA,
also known as Margarita Camarillo-Ponce,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-95-CR-234-1
                      --------------------
                        December 4, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gloria Salazar-Saldana appeals her conviction of importation

of marijuana into the country.    She challenges the district

court’s determination that her right to a speedy trial was not

violated and the court’s denial of her motion to dismiss the

indictment.    She also argues that 21 U.S.C. § 960(b)’s penalty

provisions are unconstitutional in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40819
                                -2-

     The district court’s weighing of the Barker v. Wingo, 407
U.S. 514, 530 (1972), four factors was correct.   Saldana’s right

to a speedy trial was not violated given that the six-year delay

was primarily due to her returning to the United States without

notifying authorities.   Her Apprendi argument is without merit.

See United States v. Slaughter, 238 F.3d 580, 581-82 (5th Cir.

2000), cert. denied, 532 U.S. 1045 (2001).

     AFFIRMED.